Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00280-CV

                             IN THE INTEREST OF J.A.O., A CHILD

                      From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013EM503255
                             Honorable Eric Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: August 8, 2018

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed the Order in Suit for Modification of Support Order and to Confirm

Support Arrearage on January 22, 2018. Because appellant did not file a motion for new trial,

motion to modify the judgment, motion for reinstatement, or request for findings of fact and

conclusions of law, the notice of appeal was due to be filed on February 21, 2018. See TEX. R.

APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was due on March 8,

2018. See TEX. R. APP. P. 26.3. Appellant did not file a motion for extension of time, and the

notice of appeal was filed on April 26, 2018.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
                                                                                  04-18-00280-CV


959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, “once the

period for granting a motion for extension of time under Rule [26.3] has passed, a party can no

longer invoke the appellate court’s jurisdiction.” Id.

       We, therefore, ordered appellant to show cause in writing on or before June 21, 2018 why

this appeal should not be dismissed for lack of jurisdiction. Although appellant filed a pro se

motion to modify judgment in this court on June 18, 2018, that motion was not responsive to our

order. Further, a motion to modify judgment must be filed in the trial court. See TEX. R. CIV. P.

329b(a).

       Accordingly, we deny appellant’s motion and dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM




                                                -2-